MEMORANDUM OF RESPONSES PETROSEARCH ENERGY CORPORATION REGISTRATION STATEMENT ON FORM S-1 AMENDMENT NO. 3 FILE NO. 333-149010 On behalf of Petrosearch Energy Corporation (the “Company”), set forth below are the Company’s responses to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to the Company’s Amendment No. 2to Form S-1 filed on May 22, 2008 (the “Form S-1”), which comments were contained in the Staff’s letter to the Company dated June 9, 2008 (the “Comment Letter”). For ease of reference, each comment contained in the Comment Letter is printed below in bold and is followed by the Company’s response in plain text. 1. We note your response to our prior comment 1 and reissue it.Given the size of this offering, combined with the size of the offering currently being conducted on Form S-1 (file no. 333-142100), relative to the number of shares outstanding held by non-affiliates, the nature of the offering and the selling security holders, the transaction appears to be a primary offering.Because you are not eligible to conduct a primary offering on Form S-3, and therefore not eligible to conduct the offering on a delayed or continuous basis under Rule 415(a)(1)(x), you must file a registration statement for the “resale” offering at the time of each conversion or exercise. At the time you file such registration statement(s), you must identify the selling shareholders as underwriters and include the price at which the underwriters will sell the securities. RESPONSE: The Company submits that in view of its recent transactions and the significant reduction in the number of shares which it is registering in this offering, as well as the offering being conducted on Form S-1 (file number 333-142100), and other factors addressed below, that this re-issued comment is no longer applicable.Specifically, with respect to this Registration Statement, the Company has reduced thenumber of shares to be registered from 27,194,058 to 15,682,860 shares.Of the shares to be registered, 1,350,000 shares are currently held by certain selling shareholders and 14,332,860 shares are common stock underlying warrants currently held by certain selling stockholders.Of this amount, only 6,364,286 shares are being registered for selling stockholders who would be deemed affiliates of the Company. As previously disclosed by the Company in its filings with the SEC, and as disclosed in the Form S-1, on July 21, 2008, the Company re-paid in full (i) its $8,100,000 8% Senior Secured Convertible Promissory Note with certain accredited investors and (ii) its $10,000,000 8% Senior Secured Convertible Promissory Note with RCH Petro Investors, Ltd.As a result of these two transactions, the Company was no longer obligated to register any shares underlying these previously outstanding convertible promissory notes.This resulted in a reduction of 7,714,286 shares for the accredited investors and 10,000,000 shares for RCH Petro Investors, Ltd. With respect to our previously filed Registration Statement on Form S-1 (file number 333-142100), we reduced the number of shares being registered for selling stockholders from 12,270,719 to 3,246,429 shares.Of this reduction, 7,000,000 shares were withdrawn from registration as a result of the payment by the Company of the RCH convertible promissory note. Accordingly, the Company is only seeking to register, in the aggregate, a total of 18,929,289 shares, as opposed to 39,464,777 shares, which represents an approximate 52% reduction in the number of shares to be registered. Additionally, under Rule 415(a)(1)(i), securities may be registered for an offering to be made on a continuous or delayed basis in the future, as long as the registration statement pertains onlyto “securities which are to be offered or sold solely by or on behalf of a person or persons other than the registrant, a subsidiary of the registrant or a person of which the registrant is a subsidiary.”The shares being registered in the Form S-1 are not being registered on behalf of the Company, but rather on behalf of the named Selling Stockholders, none of which is a subsidiary of the Company, or of which the Company is a subsidiary.Therefore, the Company respectfully submits that the sales to the Selling Stockholders are appropriately characterized as a secondary offering that is eligible to be made on a shelf basis under Rule 415(a)(1)(i) and does not constitute an indirect primary offering. In our determination of shares to be registered, we have applied the specific circumstances of our transactions to the factors identified by the Division of Corporation Finance in its Manual of Publicly Available Telephone Interpretations, Section D, Interpretation Number 29, as factors it considers in determining whether a secondary offering is in substance an indirect primary offering by an issuer.Given the totality of our circumstances, we believe that the registration of the shares complies with Rule 415(a)(1)(i).The Section D.29 Interpretation states, in relevant part, as follows: “The question of whether an offering styled a secondary one is really on behalf of the issuer is a difficult factual one, not merely a question of who receives the proceeds.Consideration should be given to how long the selling shareholders have held the shares, the circumstances under which they received them, their relationship to the issuer, the amount of shares involved, whether the sellers are in the business of underwriting securities, and finally, whether under all the circumstances it appears that the seller is acting as a conduit for the issuer.” Below is a discussion of each of these points which we believe supports our conclusion that the offering should be characterized as a traditional secondary offering, rather than an indirect primary offering: 1. “Consideration should be given to: (a)How long the selling shareholders have held the shares.With regard to the 1,350,000 shares of common stock issued to security holders, all of these shares have been held more than twenty (20) months. With regard to the 964,286 shares sought for registration underlying warrants the holder has held these warrants for more than thirty (30)months.With regard to the 6,440,000 shares sought for registration underlying warrants the holder has held these warrants for more than twenty (20) months. With regard to the 5,000,000 shares sought for registration underlying warrants the holder has held these warrants for more than eighteen (18) months.With regard to the 1,928,574 shares sought for registration underlying warrants the holder has held these warrants for more than nine (9) months. Additionally, the decision to exercise the 14,332,860 shares (91% of the shares to be registered in this Form S-1) underlying the warrants that are the subject of the registration statement will ultimately be dependent on the price of the common stock of the Company.The stock is currently trading at $.30 and the warrants have an exercise price range of $0.92 - $2.00.Although we are unable to definitively predict the time period that may elapse between the dates the Selling Stockholder acquires the underlying securities and the date upon which it may eventually sell or otherwise transfer the underlying securities, those transactions will certainly be subject to market risk. 2 Based on the foregoing, we respectfully submit that the Section D.29 Interpretation factor regarding how long the Selling Stockholders have held the shares and the nature of the investment decisions made by the Selling Stockholders supports a finding of a secondary offering and, therefore, the registration is eligible to be made on a shelf basis under Rule 415(a)(1)(i). (b)The circumstances under which the investors received the securities.The Company issued the shares, or the securities for which the underlying shares are to be issued in four separate transactions.All four of the transactions representing 100% of the shares to be registered were issued in properly conducted and completed PIPE transactions and were fully negotiated by the parties and their counsel at arms’ length. Additionally, none of the warrants have a conversion or exercise price that floats or resets based on the market price of the Company’s common stock.Securities having these exercise price features have the potential to exert significant downward pressure on the market price of a company’s stock.The exercise price of all warrants are fixed (subject to customary adjustments) and therefore do not have the same potentially dilutive impact on the market for common stock. The Division of Corporation Finance Manual of Publicly Available Telephone Interpretations, Section 3S(b) (Supplement – March 1999) the “Section 3s(b) Interpretation”) states in relevant part as follows: “In a PIPE transaction (private-investment, public-equity), the staff will not object if a company registers the resale of securities prior to their issuance if the company has completed a Section 4(2)-exempt sale of the securities (or in the case of convertible securities, of the convertible security itself) to the investor, and the investor is at market risk at the time of filing of the resale registration statement.The investor must be irrevocably bound to purchase a set number of securities for a set purchase price that is not based on market price or a fluctuating ratio, either at the time of effectiveness of the resale registration statement or at any subsequent date.When a company attempts to register for resale shares of common stock underlying unissued, convertible securities, the staff’s PIPEs analysis applies to the convertible security, not to the underlying common stock.There can be no conditions to closing that are within an investor’s control or that an investor can cause not to be satisfied.” 3 Under the Section 3S(b) Interpretation, there are two significant criteria that must be met in order for the shares of common stock underlying convertible securitiesissued in a PIPE transaction to be properly registered for resale as a valid secondary offering.First the issuance of the convertible securities must have been made in a transaction exempt pursuant to Section 4(2) under the Securities Act.Secondly, the private placement must be “completed.”(SEE ALSO Black Box Incorporated, SEC No-Action Letter (June 26, 1990) regarding “completed” private placementtransactions). Section 4(2)-Exempt Sale The shares sought to be registered on behalf of the Selling Stockholderswere issued in exempt transactions pursuant to Section 4(2) of the Securities Act, based on the safe-harbor to Section 4(2) provided by Rule 506 of Regulation D promulgated under the Securities Act.This exemption was claimed on the basis that the transaction did not involve any public offering and the Selling Stockholders were all “accredited investors” as that term is defined in Rule 501(a) of Regulation D.Appropriate investment representations were obtained from each Selling Stockholder and certificates representing the shares were issued with the appropriate restrictive legends.The Company made appropriate Form D filings for each of the transactions.As a result the shares were issued in exempt transactions pursuant to Section 4(2) under the Securities
